UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6018



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN ANDRE WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-90-135-JFM)


Submitted:   June 12, 2001                 Decided:   June 25, 2001


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sean Andre Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean Andre Wilson appeals the district court’s order denying

his motion for reduction of sentence under 18 U.S.C.A. § 3582(c)(2)

(West 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court.      United States v. Wilson, No.

CR-90-135-JFM (D. Md. Dec. 8, 2000).

     Wilson also asserted in the district court that he should be

resentenced in light of the Supreme Court’s decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).       Although the district court did

not specifically address this claim, we find that Wilson is not en-

titled to relief because the claim is “not authorized by § 3582(c),

for it is unrelated to any change in the Sentencing Guidelines.”

United States v. Smith, 241 F.3d 546, 548 (7th Cir. 2001).          As a

result, Wilson’s Apprendi argument “is instead the sort of conten-

tion usually raised by motion under 28 U.S.C. § 2255.”        Id.     We

recently held, however, that Apprendi is not retroactively appl-

icable to cases on collateral review.       United States v. Sanders,

247 F.3d 139, 146 (4th Cir. 2001).          Thus, we reject Wilson’s

Apprendi claim.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED


                                   2